Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

Reasons for Allowance
1.	The prior art of record fails to teach or suggest a cell information acquisition method wherein a blood cell is obtained from a subject to whom a molecular target drug is administered, contacted with a first labeled first binding substance that binds to a cell membrane receptor that is targeted by the molecular target drug, permeabilized, and then contacted to a second labeled second binding substance which can bind to a receptor having been internalized through the cell membrane into intracellular area of the cell; thereby, forming a cell mixture that is flowed through a flow cell device for irradiation and acquisition of generated light signals based on a first wavelength from the first label and a different second wavelength from the second label.  A ratio or a difference between information on a height or width or area of a waveform of the acquired light signal based on the first wavelength and information on a height or width or area of a waveform, respectively, of the acquired light signal based on the second wavelength provides indication of the internalization state of the cell membrane receptor that has been internalized through the cell membrane into the intracellular area; and cells having the ratio or difference that is greater than a predetermined threshold are 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



February 9, 2021